Citation Nr: 1235907	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  09-05 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hearing loss of the left ear.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to August 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in April 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, denying the Veteran's claim for service connection for hearing loss of the left ear.  No request for a hearing is indicated and the Veteran in statements received by VA in February 2009 indicated that he did not desire to appear for a hearing.  


FINDING OF FACT

There is competent, probative evidence tending to establish that hearing loss of the Veteran's left ear is attributable to his military service and acoustic trauma occurring therein.  


CONCLUSION OF LAW

Hearing loss of the left ear was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West. 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As the disposition herein reached is favorable to the Veteran-appellant, the need to discuss the VA's efforts to comply with the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), as codified in the United States Code, its implementing regulations, or the body of law interpretive thereof, is obviated. 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  There is a current disability for VA purposes when an appellant is shown to have that disability at the time his or her claim was filed or during the pendency of that claim, even if that disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999). 

A disorder may be service connected if the evidence of record reveals that a veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that relates the current disorder to service must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The U.S. Court of Appeals for Veterans Claims (Court), in Hensley v. Brown, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between a veteran's inservice exposure to loud noise and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

By this appeal, the Veteran seeks service connection for hearing loss of his left ear on the basis of inservice acoustic trauma from duties undertaken as a fireman apprentice, which he indicates were completed at least a portion of the time without hearing protection.  He argues that service connection for right ear hearing loss was previously granted on the basis of acoustic trauma and that it was the same acoustic trauma that led to his hearing impairment of the left ear.  He otherwise indicates that, although he was exposed to loud noise after service separation in connection with his work on offshore barges, use of hearing protection was routinely made during the course of that employment.  

Having considered the record, the Board finds that the evidence regarding the service incurrence of hearing loss of the left ear is at least in relative equipoise, such that a finding in favor of service connection is supportable. 

Contrary to the RO's finding that service treatment records were negative for any diagnosis of hearing loss of the left ear, an audiogram at the time of a separation medical examination in August 1976 disclosed findings yielding a diagnosis of bilateral hearing loss.  Speech reception threshold testing at that time disclosed decibel losses of 35, 20, 25, 30 and 25 at the 500, 1000, 2000, 3000, and 4000 Hertz levels, respectively.  Hearing loss of the left ear meeting the criteria of 38 C.F.R. § 3.385 is shown on a VA audiometric examination in March 2008.  While the VA examiner then opined that the Veteran's hearing loss of the left ear was not the result of inservice noise exposure, the Board finds that inservice noise exposure is shown and that the hearing loss of the left ear noted at service separation was but one decibel loss away from a showing of hearing loss for VA purposes, such that the service incurrence of hearing loss of the left ear must be conceded.  

In this case, competent and probative evidence establishes that the Veteran's primary noise trauma occurred in the performance of his military duties as a fireman apprentice.  The record points to the existence of hearing loss of the left ear dating to service separation and the record is at least in relative equipoise that the Veteran's current hearing loss of his left ear bears a defined nexus to inservice acoustic trauma.  Service connection for hearing loss of the left ear is thus in order.  


ORDER

Service connection for hearing loss of the left ear is granted.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


